The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2014

                                      No. 04-13-00487-CR

                                     Elbert Lee SANDERS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 54th District Court, McLennan County, Texas
                                Trial Court No. 2012-327-C2
                          Honorable Matt Johnson, Judge Presiding


                                         ORDER

       On February 12, 2014, we abated this appeal with instructions to the trial court to conduct
an abandonment hearing pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure.
On February 18, 2014, appellant filed his brief.

        We therefore withdraw our order requiring the trial court to conduct a hearing and we
reinstate the appeal on the docket of this court. The State’s brief is due March 20, 2014.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court